Per Curiam.

Petitioner, the Grievance Committee of the Association of the Bar, moves to confirm the report of the Referee. There are two charges, first that respondent, having been retained by Miss Helen J. Ryan to represent her in the administration of her deceased sister’s estate, after partially performing his duties failed to continue and left certain estate matters unfinished. It was amply proved that over a period of seven years and despite many requests, respondent neglected to attend to these estate matters. Upon retention of a successor attorney he failed to respond to that attorney’s requests for information.
The second charge is failure to co-operate with the petitioner. Respondent failed to respond to letters from the committee, failed to keep an appointment to discuss the matter with petitioner’s counsel, and, though in receipt of due notice, defaulted in answering and appearing before the Referee.
Both charges were established. We deem respondent’s failure to perform his professional obligations a serious dereliction of duty requiring a sanction. A suspension for six months is in order. We are unable to understand respondent’s defaults in this matter and, upon any application to be allowed to resume *519practice, it will be incumbent upon respondent to submit a satisfactory explanation.
Respondent is suspended for a period of six months.
Nunez, J. P., Kupfebman, Murphy, Steuer and Capozzoli, JJ., concur.
Respondent suspended as an attorney and counselor at law in the State of New York for a period of six months, effective November 25, 1974.